Citation Nr: 9905663	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-35 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1969 to 
September 1971.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

There is an inservice diagnosis of spondylolisthesis, and 
there is competent medical evidence of current 
spondylolisthesis.  Spondylolisthesis is related to inservice 
spondylolisthesis.


CONCLUSION OF LAW

Spondylolisthesis was incurred during wartime service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal is for service connection for residuals of a back 
injury.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The appellant's claim for service connection for residuals of 
the inservice back injury is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  There is evidence of 
inservice back complaints, a current back disability with the 
same diagnosis and the appellant's testimony that he had back 
problems since service.  Once the claim became well grounded 
a duty to assist was invoked.  Development by the RO of the 
service medical records, a VA examination in January 1996 and 
testimony at a Travel Board hearing in November 1998 reflects 
that the duty to assist has been met.  The appellant 
testified at the time of the hearing that there are no other 
medical records pertinent to his claim. 

At the time of the pre-induction examination in May 1969, a 
normal condition of the spine and other musculoskeletal 
systems was noted.  In July 1970 the appellant complained of 
a back injury 1-day prior.  Lumbar spine X-rays showed a pars 
interarticularis defect on the left at L-5.  A concomitant 
defect on the right was not seen but was suspected.  There 
appeared to be a grade-1 spondylolisthesis of L-5 on S-1.  
The appellant continued to complain of back problems and was 
referred for physical therapy in July 1970.  A physical 
therapy consultation noted back pain localized at a point 
between the scapula along the paraspinal muscles.  He was to 
be treated with hot packs.  The separation examination in 
August 1971 noted a normal condition of the spine and other 
musculoskeletal systems.  Back trouble of any kind was denied 
by the appellant.  In September 1971 the appellant stated 
that there had been no change in his medical condition since 
his separation examination.

A VA examination was conducted in January 1996.  The 
appellant complained of aches and pains at the upper part of 
his lower back that appeared off and on.  At the time of the 
examination the pain was not bothering him.  He came to the 
examination without any external support or help and he had 
no limp.  On examination of the lumbar spine area, there was 
some mild degree of muscle spasm at the lower lumbar spine 
noticeable.  Flexion was 90 degrees; extension 30 degrees; 
left and right lateral bending 45 degrees; left and right 
lateral rotation 50 degrees.  Straight leg raising test was 
negative on both sides.  Patella and Achilles tendon reflexes 
were present on both sides.  Tiptoe and heel walking was 
normal.  
Associated X-rays showed spondylolisthesis, an associated 
defect of the isthmus predisposing to the displacement and 
degenerative arthritis of the posterior facet joints at L5-
S1.  The concluding diagnosis was spondylolysis (not 
spondylolisthesis) of the transitional vertebrae at S1 and 
subjective complaints at the upper lumbar spine.

The appellant testified at a hearing before the Board in 
November 1998.  He injured his back in service when he 
slipped and fell on a cement floor.  He was treated as an 
outpatient with medication and physical therapy.  He was 
placed on some kind of light duty for a period of time.  He 
did not have to seek further treatment for his back during 
the remainder of his service period.  After his separation 
from service he had the normal and regular pains and just 
lived through it.  He had no treatment within the year after 
service and no current treatment.  He had some limitation of 
motion, especially with bending and lifting.  He has some 
pain every day and it bothers him more in the winter.  The 
file was held open for 60 days to enable the appellant and 
his representative to submit evidence that his back 
disability was not congenital or developmental.  No further 
evidence is of record.  [redacted] presented no relevant 
evidence.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board first notes that three conditions have been 
diagnosed relative to the lumbar spine.  Spondylolisthesis 
was noted in service.  Spondylolisthesis and degenerative 
arthritis were noted by X-ray at the time of the VA 
examination in 1996.  Spondylolysis was indicated at the 
conclusion of the same VA examination.

The Court of Veteran's Appeals distinguished 
spondylolisthesis and spondylolysis in Smith v. Derwinski, 1 
Vet. App. 238 (1991) and accepted the following definitions.  
Spondylolisthesis is defined as "forward displacement of one 
vertebra over another, usually of the fifth lumbar over the 
body of the sacrum, or of the fourth lumbar over the fifth, 
usually due to a developmental defect in the pars 
interarticularis."  Dorland's Illustrated Medical Dictionary 
1567 (28th ed. 1994).  It can also be degenerative and due to 
progressive degeneration of the spinal joints.  Spondylolysis 
is not the same disorder as spondylolisthesis.  Spondylolysis 
is defined as a "dissolution of a vertebra; a condition 
marked by platyspondylis, aplasia of the vertebral arch, and 
separation of the pars interarticularis."  Dorland's at 1567.  
Platyspondylis is a "congenital [present at birth] flattening 
of the vertebral bodies,"  Id. at 111, and aplasia is a "lack 
of development of an organ or tissue, or of the cellular 
products from an organ or tissue."  Id. at 1308.

With regard to the diagnosis of spondylolisthesis, the Board 
notes that this condition was diagnosed in service and is 
currently of record by X-rays with associated arthritis.  The 
appellant has established both the presence of inservice 
disease and current identical disability.

The remaining issue is whether the appellant has established 
a nexus between the current disability and the inservice 
disease.  The nexus is established by identical diagnoses 
both inservice and after service.  Based on the definition as 
provided by the Court, it is unlikely that the inservice and 
post service diagnoses could be unrelated.  By its very 
nature, spondylolisthesis is chronic.  38 C.F.R. § 3.303(b) 
(1998).  Furthermore, the appellant has reported pain that 
started at the time spondylolisthesis was first identified 
after an injury in service and that he had just lived through 
the regular pains since service.  The veteran is competent to 
report his symptoms.  

This Board Member had an opportunity to listen to the 
appellant and observe his mannerisms during the Board hearing 
held in November 1998.  This Board Member finds that the 
appellant was a credible witness.  Both of the medical 
diagnoses are competent and probative medical opinions that 
support the appellant's claim.  There is no negative evidence 
to balance against a finding that the spondylolisthesis that 
was first diagnosed in service after trauma is not related to 
the current diagnosis of spondylolisthesis.  Accordingly the 
evidence supports a grant of service connection for 
spondylolisthesis and arthritis of the lumbar spine.

The Board notes that in the April 1996 rating decision on 
appeal, the RO denied the claim on the basis that it was an 
apparent acute and transitory back condition and that the 
congenital lower back condition was not aggravated by 
service.  However, spondylolisthesis was identified in 
service and is currently identified.  The symptoms associated 
with the injury have shown periods of exacerbation and 
remission both inservice and subsequent to service.  This 
finding is supported by the appellant's testimony.  No 
competent medical examiner has offered the opinion that this 
condition is congenital or developmental in this appellant.  
Although the service medical records referred to a pars 
interarticularis defect, no competent medical examiner either 
in service or after service has clearly indicated that 
spondylolisthesis is a congenital/developmental defect in 
this appellant.  A denial of service connection on this basis 
is therefore not supported by the evidence of record.

With regard to the spondylolysis diagnosis at the conclusion 
of the January 1996 VA examination, there is no evidence 
either prior to or at the time of the examination to support 
this diagnosis.  It is obvious to the Board the examiner did 
either not review the findings on the X-ray examination or 
did not proofread the final transcription of the report.  
There is no X-ray evidence of this condition in the record.  
The Board rejects this diagnosis on that basis.  Stated 
differently, the definitions established by the Court require 
confirmation by X-ray or other manner rather that a physical 
examination through the skin.  Even if the Board were to 
accept this diagnosis, the Court has defined spondylolysis as 
a congenital defect.  Pursuant to 38 C.F.R. § 3.303(c) (1998) 
congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation 
providing compensation benefits.  However, the diagnosis was 
entered by an examiner and must be addressed.  The 
preponderance of the evidence establishes that he does not 
have spondylolysis.  Since service connection could not be 
granted for this condition, the veteran is not prejudiced by 
the conclusion that he does not have spondylolysis.


ORDER

Service connection for spondylolisthesis with arthritis is 
granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

